EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Martin #60926on 3/24/2021.
The application has been amended as follows: 
21.	(Currently Amended) A method, comprising:
receiving, by a processor, a plurality of subscription requests from a plurality of users for notifications associated with a plurality of notification channels, each notification channel comprising functionality for hosting and providing information over a network to the plurality of users;
communicating, by the processor, with client devices of the plurality of users, to cause the display of a unified user interface for receiving user input;
receiving, by the processor via the unified user interface, user subscription data from the plurality of users, the user subscription data for at least two notification channels, wherein each of the at least two notification channels has a channel quality that is disparate from the other notification channel;
receiving, by the processor, an event from each of the at least two notification channels;
identifying, by the processor, based on the user subscription data, at least one of the plurality of users that subscribed to the at least two notification channels;
receiving, by the processor, requests for event alerts from client devices of the at least one of the plurality of users;
storing, by the processor, the requests without response until the events alerts are generated;
generating, by the processor, [[an]] the event alert for each of the at least two notification channels, each event alert comprising information based on the user subscription data for one of the at least two notification channels and the event received from the one  of the at least two notification channels; and
transmitting, by the processor, over the network, via a single connection, each of the generated event alerts to one of the client devices associated with the identified at least one of the plurality of users, said transmitting the generated event alerts comprises:
selecting, by the processor, a user agent for transmitting the generated event alerts; and
pushing, by the processor, the generated event alerts to the one of the client devices via the selected user agent.

22. 	(Previously Presented) The method of claim 21, wherein the user subscription data comprises user selected options associated with user specified criteria specifying user desired features of the event alerts. 

23. 	(Previously Presented) The method of claim 22, further comprising:


24. 	(Previously Presented) The method of claim 21, wherein identifying the at least one of the plurality of users comprises matching the user subscription data with the received event from each of the at least two notification channels.

25. 	(Previously Presented) The method of claim 21, wherein identifying the at least one of the plurality of users comprises matching the received event to rules in a data store.

26. 	(Previously Presented) The method of claim 21, wherein generating each of the event alerts comprises generating different alerts for different identified users based on a same received event.

27.  	(Previously Presented) The method of claim 21, wherein the generated alerts are buffered before transmission.

28.  	(Previously Presented) The method of claim 21, wherein transmitting the generated event alerts further comprises:
	identifying, by the processor, a respective channel for each of the generated event alerts; and


29-31.	(Canceled)

32. 	(Previously Presented) The method of claim 21, wherein the received events from the at least two notification channels are the same.

33. 	(Previously Presented) The method of claim 21, wherein the received events from the at least two notification channels are different.

34. 	(Previously Presented) The method of claim 21, wherein transmitting the generated event alerts comprises:
creating, by the processor, a respective channel for each of the at least two notification channels to deliver each respective event alert.

35. 	(Currently Amended) A computing system comprising: 
at least one processor; and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor, the program logic comprising:
subscription request receiving logic, executed by the processor, for receiving a plurality of subscription requests from a plurality of users for notifications associated with a plurality of notification channels, each notification channel comprising 
user interface providing logic, executed by the processor, for communicating with client devices of the plurality of users, to cause the display of a unified user interface for receiving user input;
subscription data receiving logic, executed by the processor, for receiving, via the unified user interface, user subscription data from the plurality of users, the user subscription data for at least two notification channels, wherein each of the at least two notification channels has a channel quality that is disparate from the other notification channel;
event receiving logic, executed by the processor, for receiving an event from each of the at least two notification channels;
identification logic, executed by the processor, for identifying, based on the user subscription data, at least one of the plurality of users that subscribed to the at least two notification channels;
receiving logic, executed by the processor, for receiving requests for event alerts from client devices of the at least one of the plurality of users;
storage logic, executed by the processor for, storing the requests without response until the events alerts are generated;
generating logic, executed by the processor, for generating [[an]] the event alert for each of the at least two notification channels, each event alert comprising information based on the user subscription data for one of the at least two notification 
transmitting logic, executed by the processor, for transmitting, over the network, via a single connection, each of the generated event alerts to one of the client devices associated with the identified at least one of the plurality of users, wherein the alert transmitting logic further comprises:
user agent selecting logic, executed by the processor, for selecting a user agent for transmitting the generated event alerts; and
pushing logic, executed by the processor, for pushing the generated event alerts to the one of the client devices via the selected user agent.

36. 	(Previously Presented) The system of claim 35, wherein the user subscription data comprises user selected options associated with user specified criteria specifying user desired features of the event alerts.

37. 	(Previously Presented) The system of claim 35, wherein the identifying logic comprises:
matching logic, executed by the processor, for matching the user subscription data with the received event from each of the at least two notification channels.

38. 	(Previously Presented) The system of claim 35, wherein the transmitting logic further comprises:

	alerts publishing logic, executed by the processor, for publishing each of the generated event alerts to the respective identified channels.

39. 	(Canceled)

40. 	(Currently Amended) A non-transitory computer readable storage medium tangibly encoded with computer-executable instructions, that when executed by a processor, cause the processor to:
receive a plurality of subscription requests from a plurality of users for notifications associated with a plurality of notification channels, each notification channel comprising functionality for hosting and providing information over a network to the plurality of users;
communicate with client devices of the plurality of users, to cause the display of a unified user interface for receiving user input;
receive, via the unified user interface, user subscription data from the plurality of users, the user subscription data for at least two notification channels, wherein each of the at least two notification channels has a channel quality that is disparate from the other notification channel;
receive an event from each of the at least two notification channels;
identify, based on the user subscription data, at least one of the plurality of users that subscribed to the at least two notification channels;
receive requests for event alerts from client devices of the at least one of the plurality of users;
store the requests without response until the events alerts are generated;
generate [[an]] the event alert for each of the at least two notification channels, each event alert comprising information based on the user subscription data for one of the at least two notification channels and the event received from the one of the at least two notification channels; and
transmit, over the network, via a single connection, each of the generated event alerts to one of the client devices associated with the identified at least one of the plurality of users, said transmitting the generated event alerts causes the processor to:
select a user agent for transmitting the generated event alerts; and
push the generated event alerts to the one of the client devices via the selected user agent.
Please cancel claims 29-31, 39.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 21-28, 32-38, 40 are allowable over the prior art of record: the closest prior art of record (Pather et al. U.S. patent application publication 20040002972) does not teach or suggest in detail "communicating, by the processor, with client devices of the plurality of users, to cause the display of a unified user interface for receiving user input; receiving, by the processor via the unified user interface, user subscription data from the plurality 
Pather teaches a query processor receives and transforms subscription query and subscriber information into data. An index component propagates database with transformed data. A matching component associates the transformed data with event data to generate database of notification data that is delivered to subscribers. Whereas, stated above, Applicant's claimed invention states "communicating, by the processor, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINOS DONABED/Primary Examiner, Art Unit 2444